           Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 1 of 24

I.
                                                                     FILED IN CHAMBERS
                       IN THE UNITED STATES DISTRICT COURT                U.S.D.C.   -   Atlanta
                      FOR THE NORTHERN DISTRICT OF GEORGIA                JAN 282020
                                ATLANTA DIVISION                     By: James N. Ha~ Clerk


        UNITED STATES OF AMERICA

                 v.                            Criminal Indictment
        WUZHIYONG,                             No.   1:20 .d11046
        WANG QIAN,
        Vri   Tf~
        .txtj flU,.
                                               Under Seal
        Lw LEI



     THE GRAND JURY CHARGES THAT:

                                 INTRODUCTION
        1. Equifax Inc. is a consumer credit reporting agency headquartered in
     Atlanta, Georgia (“Equifax”). In its ordinary course of business, Equifax
     compiles and stores a vast collection of consumer information, which it

     sells to other businesses and organizations seeking to use the information

     to assess creditworthiness or verify identity. Equifax thus holds a colossal
     repository of sensitive personally identifiable information, including full
     names, addresses, social security numbers, birth dates, and driver’s license
     numbers, belonging to hundreds of millions of individuals in the United

     States and abroad. This data compilation was confidential, proprietary
     business information for Equifax, and the company stored the information
     on restricted, nonpublic servers located in Alpharetta, Georgia and

     elsewhere.
      Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 2 of 24




   2. Beginning on an unknown date, but at least by on or about May 13,
2017, and continuing through on or about July 30, 2017, members of the
People’s Liberation Army (“PLA”), the armed forces of the People’s
Republic of China (“China”), conspired with each other to hack into the

protected computers of Equifax located in the Northern District of Georgia,

to maintain unauthorized access to those computers, and to steal sensitive
personally identifiable information of 145 million Americans.
   3. The PLA hackers obtained names, birth dates, and social security
numbers for the 145 million American victims, in addition to driver’s
license numbers for at least 10 million Americans stored on Equifax’s
databases. The hackers also collected credit card numbers and other
personally identifiable information belonging to approximately 200,000

American consumers. Accordingly, in a single breach, the PLA obtained
sensitive personally identifiable information for nearly half of all American

citizens.

   4. Tn addition, the PLA hackers obtained personally identifiable
information belonging to nearly a million citizens of the United Kingdom

and Canada.
                               BACKGROUND
   5. At all times relevant to this Indictment:
            a. Equifax hosted an online dispute portal that permitted users

to research and dispute potential inaccuracies in their Equifax credit
reports on servers located in Alpharetta, Georgia. The online dispute

portal used the Apache Struts Web Framework, an open-source software
package for developing web-based applications.
                                       2
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 3 of 24




           b. In connection with the management and protection of its

databases, Equifax developed and maintained proprietary compilations,
designs, processes, and codes that constituted trade secrets, for which it

had taken reasonable measures to keep secret and which derived
independent economic value from not being generally known to, and not

being readily ascertainable through proper means by, another person who
could obtain economic value from the disclosure and use of the
information. This trade secret information included the above-described
personally identifiable information Equifax had acquired at great effort

and expense and that enabled it to operate its business and compete in the
marketplace   —   that is, its data compilations   —   as well as the means by which
Equifax accessed and analyzed that information, that is, its database

schemas.
           c. On or about March 7, 2017, Apache announced a vulnerability

in certain versions of Apache Struts software that permitted unauthorized
users to access the Apache Struts Web Framework and perform a remote

code execution attack on a target web application. The United States
Computer Emergency Readiness Team issued a threat warning notice

about the vulnerability on or about the following day. The vulnerability
was not patched on Equifax’s online dispute portal.

           d. Defendants WU ZHIYONG, whose photograph is attached as

Exhibit A; WANG QIAN, whose photograph is attached as Exhibit B; XU
KE, whose photograph is attached as Exhibit C; and LIU LET were




                                          3
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 4 of 24




residents of Beijing, China and members of the 54th Research Institute,
which was a component of the PLA.
         e. A web shell was a script that can be uploaded to a web server

to enable remote administration of the server. A web shell can be used by
an attacker to gain access to functions on the server and to maintain
persistent access to a compromised server.


                               COUNT ONE
                         (Computer Fraud Conspiracy)
   6. Beginning on an unknown date, but at least by on or about May 13,
2017, and continuing through on or about July 30, 2017, the exact dates

being unknown to the Grand Jury, in the Northern District of Georgia and
elsewhere, the defendants, WU ZHIYONG, WANG QIAN, XU KE, and

LIU LET, did knowingly and willfully combine, conspire, confederate,
agree, and have a tacit understanding with each other and other persons
known and unknown to the Grand Jury, to commit offenses against the

United States, namely:
         a. to intentionally access protected computers without
            authorization and thereby obtain information from protected
            computers in furtherance of the criminal act of economic

            espionage in violation of Title 18, United States Code, Section

            1831(a)(2), with the value of such information exceeding

            $5,000, all in violation of Title 18, United States Code, Sections
            1030(a) (2) (C) and 1030(c)(2)(B) (ii)—(iii); and




                                        4
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 5 of 24




         b. to knowingly cause the transmission of a program,
             information, code, and command, and as a result of such

             conduct, to intentionally cause damage without authorization
             to a protected computer, and where the offense did cause loss
             aggregating at least $5,000 in value to at least one person
             during a one-year period from a related course of conduct

             affecting a protected computer, and damage affecting at least
             ten protected computers during a one-year period, in violation
             of Title 18, United States Code, Sections 1030(a) (5) (A) and
             1030(c)(4)(B).

              MANNER AND MEANS OF THE CONSPIRACY

   7. It was part of the conspiracy that the defendants, WU ZHIYONG,
WANG QIAN, XU KE, and LIU LEI, and others hacked into Equifax’s
computer networks, maintained unauthorized access to those networks,

and stole login credentials and sensitive personally identifiable
information that were stored on databases within those networks, as well

as protected trade secrets.

   8. The conspirators exploited the Apache Struts vulnerability to upload

to an Equifax web server multiple unauthorized web shells and began
reconnaissance of Equffax’s online dispute portal. After gaining access to

the web server, the conspirators interacted with Equffax’s badk-end
databases by installing web shells created through Apache Struts and
issuing commands using Structured Query Language (“SQL”), a database
management language commonly used to query and manipulate data. The


                                       5
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 6 of 24




conspirators also located and used Equifax database service credentials
and thereby falsely represented that they were authorized users of
Equifax’s network, which permitted them to access additional back-end
databases.

   9. The conspirators ran a series of queries to search for sensitive
personally identifiable information within Equifax’s databases. After
locating a repository of names, addresses, social security numbers, and
birth dates, the conspirators ran additional queries to extract this data. In

total, the attackers ran approximately 9,000 queries on Equifax’s system
while masking this activity through encrypted communication channels.
The majority of these queries were issued by conspirators using two
China-based IP addresses that connected directly to Equifax’s network.

   10. The conspirators stored the stolen information in temporary files,
compressed and divided the large data files into more manageable file

sizes for transmission, and executed Hypertext Transfer Protocol (“HTTP”)
commands to download the data files.

   11. The conspirators attempted to hide the origin and location of their
internet traffic and reduce the likelihood of detection by using
approximately thirty-four servers located in nearly twenty countries to

infiltrate Equifax’s network. The conspirators also employed a variety of
encrypted login protocols, including Remote Desktop Protocol and Secure

Shell software, which permitted them to connect to servers over network
connections from other servers they controlled. To further disguise their

infrastructure, the conspirators obtained access to the servers located


                                       6
      Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 7 of 24




outside of China from reseller hosting services, who purchase remote
computing services from other providers and then lease those remote

computing services to others.
   12. Additionally, the conspirators attempted to disguise their
unauthorized access to Equifax’s online dispute portal by using existing

encrypted communication channels within Equifax’s network to send
queries and commands, which allowed them to blend in with normal
network activity. By compressing and dividing the data files, the

conspirators also disguised the exfiltration of sensitive personally
identifiable information.
   13. To further conceal their activity, the conspirators deleted the
compressed files after exfiltrating the sensitive data. In addition, the

conspirators configured settings on at least one of their leased servers that
wiped log files on a daily basis in an effort to eliminate records of their

activity.
                                OVERT ACTS

   14. In furtherance of the conspiracy, and to effect the purpose and
objects thereof, the defendants, WU ZHIYONG, WANG QIAN, XU KE,

and LIU LEI, and others committed various overt acts in the Northern
District of Georgia and elsewhere, including, but not limited to, the

following:
            a. On or about May 13, 2017, a conspirator began exploiting the

Apache Struts vulnerability within Equifax’s online dispute portal and
created a web shell to grant back door access to the portal. Through this


                                       7
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 8 of 24




initial access, the conspirators obtained database service login credentials

that could be used to navigate to databases within Equifax’s network.
         b. After exploiting the vulnerability, the conspirators conducted
reconnaissance on Equifax’s online dispute portal over several weeks by
running a series of queries to identify Equifax’s database structure and the
number of records within it. The conspirators reviewed database records

in small segments through a combination of Apache Struts commands,
malicious web shells created through Apache Struts, and SQL commands.
         c. For example, on or about May 13, 2017, a conspirator ran SQL
commands to identify table names and column names for an Equifax
database table. The conspirator then sampled a select number of records

from the database.
         d. Between on or about May 13, 2017, and on or about July 24,

2017, the conspirators accessed a file containing sensitive personally
identifiable information. After querying database tables, the conspirators

stored results in output files, which were then split into smaller segments
to facilitate a quicker download while attempting to lessen the risk of
detection.

         e. On or about June 16, 2017, a conspirator using a China-based

IP address (“China Server #1”), which was repeatedly accessed during the
intrusion by WANG QIAN, logged into a Taiwanese IP address (“the

Taiwan Server”) via Remote Desktop Protocol software and copied the
malicious file “jndi.txt.” A substantively identical web shell, “Jquery

1.3.2.min.jsp,” was then uploaded to the Equifax network.


                                      8
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 9 of 24




           f. On or about July 5, 2017, a conspirator who was using a Swiss

IF address (“the Swiss Server”) connected to the Equifax network and
accessed a database by using the username and password for one of the
compromised database service accounts. After gaining access to the

database, the conspirator queried the database table for social security
numbers.

           g. On or about July 6, 2017, a conspirator who was logged into
the Swiss Server connected to the Equifax network and queried a database
for social security numbers, full names, and address information and
placed the results in output files. After creating the output files, the
conspirators created a compressed file archive of the results and copied it

to a different directory prior to downloading the archive. Following the.
download of the personally identifiable information, the conspirators

deleted the archive in an effort to conceal their activity.
           h. On or about the same day, a conspirator who was logged into

the Swiss Server connected to the Equifax network, accessed a different
back-end database by using the username and password for another
compromised database service account, and queried the database.

           i. On or about July 7, 2017, a conspirator who was logged into

the Swiss Server connected to the Equifax network, accessed a third back

end database by using the username and password for yet another
compromised database service account, and queried the database.

           j.   On or about the same day, another China-based IP address
(“China Server #2”), which was also repeatedly accessed during the


                                        9
    Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 10 of 24




intrusion by WANG QIAN, exploited the Apache Struts vulnerability on
Equifax’s online dispute portal.
           k. On or about the same day and July 9, 2017, XU KE used a

different China-based IF address (“China Server #3”) to conduct
reconnaissance on Equifax’s online dispute portal.
           1. On or about July 10, 2017, a conspirator using another China-

based IP address (“China Server #4”) logged into the Taiwan Server and
copied the malicious file “abc.txt” to the Taiwan Server. A conspirator

using another China-based IP address (“China Server #5”) then utilized
the malicious web shell “css.jsp,” which was previously installed on
Equifax’s network, to issue a command to download the “abc.txt” file from

the Taiwan Server. Minutes later, a conspirator using China Server #5
uploaded a substantively identical web shell, “ss.jsp,” to the Equifax
network.
           m. On or about the same day, a conspirator logged into the Swiss

Server, connected to the Equifax network, and issued a command to create

an archive containing 49 directories. Once the &rchive was created, a
conspirator split it into 600 megabyte segments, which were then
downloaded from the Equifax network to a Dutch server via HTTP

commands.
           n. On or about the same day, a conspirator who was logged into

another China-based IF address (“China Server #6”) utilized the malicious

web shell “boxover.jsp” to query an Equifax database table and store the
results in output files. Using China Server #6, the conspirator then


                                      10
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 11 of 24




compressed the output file into an archive file and downloaded the
archive using HTTP commands. Following the download, the conspirator

then used the “css.jsp” web shell to delete the archive from Equifax’s
network in an effort to conceal the theft.
          o. On or about July 20, 2017 through on or about July 22, 2017,
WANG QIAN, using China Server #2, remotely accessed the malicious
web shell “six.jsp” on an Equifax server, which permitted WANG to issue
unauthoriz~d SQL commands to one of Equifax’s back-end databases. On

or about July 22, 2017, a Singapore-based IP address (“the Singapore
Server”) connected to an Equifax server and accessed the same “six.jsp”
web shell to run additional queries on Equifax’s databases.

          p. The conspirators continued to perform queries to compress,
download, and delete output files containing personally identifiable
information stolen from Equifax’s back-end databases until on or about

July 30, 2017.

          q. On or about July 30, 2017, LTU LET, using the Singapore
Server, remotely accessed the malicious web shell “ss.jsp” on an Equifax
server.

      All in violation of Title 18, United States Code, Section 371.
                                COUNT TWO
             (Computer Fraud and Abuse: Intentional Damage)
   15. The Grand Jury re-alleges and incorporates by reference paragraphs
1 through 5 and 7 through 14 of this Indictment as if fully set forth herein.

   16. From on or about May 13, 2017, through on or about July 30, 2017, in

the Northern District of Georgia and elsewhere, the defendants, WU

                                      11
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 12 of 24




ZHTYONG, WANG QIAN, XU KE, and LIU LEI, aided and abetted by
each other and others known and unknown to the Grand Jury, knowingly
caused the transmission of a program, information, code, and command,
namely, malicious web shells and SQL and HTTP commands, and as a
result of such conduct, intentionally caused damage without authorization

to a protected computer with the offense loss aggregating at least $5,000 in
value to at least one person during a one-year period from a related course
of conduct affecting a protected computer, and damage affecting at least
ten protected computers during a one-year period, all in violation of Title

18, United States Code, Sections 1030(a)(5)(A) and 1030(c)(4)(B) and
Section 2.

                              COUNT THREE
             (Computer Fraud and Abuse: Unauthorized Access)
   17. The Grand Jury re-alleges and incorporates by reference paragraphs
1 through 5 and 7 through 14 of this Indictment as if fully set forth herein.

   18. From on or about May 13, 2017, through on or about July 30, 2017, in
the Northern District of Georgia and elsewhere, the defendants, WU
ZHIYONG, WANG QIAN, XU KE, and LIU LET, aided and abetted by

each other and others known and unknown to the Grand Jury, did
intentionally access a computer, namely the private, internal networks of

Equifax, without authorization and thereby obtained and attempted to
obtain information from a protected computer in furtherance of the

criminal act of economic espionage in violation of Title 18, United States

Code, Section 1831(a)(2), with the value of such information exceeding

                                      12
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 13 of 24




$5,000, all in violation of Title 18, United States Code, Sections
1030(a)(2)(C) and 1030(c)(2)(B)(ii)—(iii) and Section 2.


                                COUNT FOUR
                (Conspiracy to Commit Economic Espionage)
   19. The Grand Jury re-alleges and incorporates by reference paragraphs

1 through 5 and 7 through 14 of this Indictment as if fully set forth herein.
   20. Beginning on an unknown date, but at least by on or about May 13,
2017, and continuing through on or about July 30, 2017, in the Northern
District of Georgia and elsewhere, the defendants, WU ZHIYONG, WANG

QIAN, XU KE, and LIU LEI, knowingly and willfully combined,
conspired, confederated, agreed, and had a tacit understanding, with each
other and others known and unknown to the Grand jury, to:
          a. knowingly steal and without authorization appropriate, take,

             and by fraud, artifice, and deception obtain trade secrets
             belonging to Equifax;

          b. knowingly and without authorization copy, duplicate,
             download, upload, replicate, transmit, deliver, send, mail,
             communicate, and convey trade secrets belonging to Equifax;

             and

          c. knowingly receive, buy, and possess trade secrets belonging
             to Equifax, knowing the same to have been stolen,
             appropriated, obtained, and converted without authorization;

with said trade secrets including the compilation of confidential,
personally identifiable data collected from a variety of sources at

                                       13
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 14 of 24




significant effort and expense and the proprietary database schema
designed to store and manipulate that data, intending and knowing that

the offense would benefit a foreign government, instrumentality, and
agent, namely China and the People’s Liberation Army, in violation of
Title 18, United States Code, Sections 1831(a)(1), (a)(2), and (a)(3).


                                OVERT ACTS

   21. In furtherance of the conspiracy, and to effect the purpose and
objects thereof, the defendants, WU ZHIYONG, WANG QIAN, XU KE,

and LIU LEI, and others committed various overt acts in the Northern
District of Georgia and elsewhere, including, but not limited to, the overt
acts identified in paragraph 14 of the Indictment.
   All in violation of Title 18, United States Code, Section 1831(a) (5).


                               COUNT FIVE
                            (Economic Espionage)
   22. The Grand Jury re-alleges and incorporates by reference paragraphs

1 through 5 and 7 through 14 of this Indictment as if fully set forth herein.
   23. Beginning on an unknown date, but at least by on or about May 13,

2017, and continuing through on or about July 30, 2017, in the Northern
District of Georgia and elsewhere, the defendants, WU ZHIYONG, WANG

QIAN, XU KE, and LIU LET, aided and abetted by each other and others
known and unknown to the Grand Jury, intending and knowing that the

offense would benefit a foreign government, instrumentality, and agent,

namely China and the People’s Liberation Army, did knowingly and


                                       14
    Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 15 of 24




without authorization copy, duplicate, download, upload, replicate,
transmit, deliver, send, mail, communicate, and convey a trade secret, and

did attempt to do so, specifically database schemas and the compilation of
data within those databases owned by Equifax, in violation of Title 18,
United States Code, Sections 1831(a)(2) and 1831(a)(4) and Section 2.


                                COUNT SIX
                    (Conspiracy to Commit Wire Fraud)
   24. The Grand Jury re-alleges and incorporates by reference paragraphs
1 through 5 and 7 through 14 of this Indictment as if fully set forth herein.
   25. Beginning on an unknown date, but at least by on or about May 13,

2017, and continuing through on or about July 30, 2017, in the Northern
District of Georgia and elsewhere, the defendants, WU ZHIYONG, WANG

QIAN, XU KE, and LIU LEI, knowingly and willfully combined,
conspired, confederated, agreed, and had a tacit understanding, with each

other and others known and unknown to the Grand Jury, to devise and
intend to devise a scheme and artifice to defraud Equifax, and to obtain

money and property from Equifax by means of materially false and
fraudulent pretenses, representations, and promises, as well as by
omissions of material facts, and for the purpose of executing such scheme

and artifice and to obtain money and property, and attempting to do so,

did knowingly transmit and cause to be transmitted, by means of wire
communication in interstate and foreign commerce, certain writings, signs,

signals, pictures, and sounds, namely malicious computer code and



                                      15
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 16 of 24




misappropriated user credentials, in violation of Title 18, United States

Code, Section 1343.
             MANNER AND MEANS OF THE CONSPIRACY
   26. It was part of the conspiracy that the defendants, WU ZHIYONG,
WANG QIAN, XU KE, and LIU LEI, and others known and unknown

employed the manner and means set forth in paragraphs 7 through 13 of

the Indictment to gain unauthorized access to the computer networks of
Equifax and steal confidential, sensitive personally identifiable
information from Equifax’s databases.

   27. After infiltrating Equifax’s network, WU ZHIYONG, WANG QIAN,
XU KE, and LIU LEI, and their co-conspirators gained unauthorized access

to an Equifax data repository containing database service credentials and
stole the credentials.
   28. WU ZHIYONG, WANG QIAN, XU KE, and LIU LEI, and their co

conspirators then logged into additional Equifax databases using those
credentials, thereby misrepresenting that they were authorized users of

those databases.
   29. After gaining access to these additional databases with stolen
credentials, WU ZHIYONG, WANG QIAN, XU KE, and LIU LEI, and their

co-conspirators searched for and stole sensitive and proprietary personally
identifiable information stored in the databases.

   All in violation of Title 18, United States Code, Section 1349.




                                      16
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 17 of 24




                    COUNTS SEVEN THROUGH NINE
                            (Wire Fraud)
   30. The Grand Jury re-alleges and incorporates by reference paragraphs

1 through 5, 7 through 14, and 26 through 29 of this Indictment as if fully

set forth herein.
   31. On or about the dates listed in Column A of the table below, in the
Northern District of Georgia and elsewhere, the defendants, WU
ZHI7YONG, WANG QIAN, XU KE, and LIU LET, aided and abetted by
each other and others known and unknown to the Grand Jury, having

knowingly devised and intending to devise the aforementioned scheme
and artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and promises as

set forth in Count Six of this Indictment, did with intent to defraud cause
the transmission by means of wire communication in interstate and foreign

commerce of certain writings, signs, signals, pictures, and sounds, that is,
the commands specified in Column B issued from the Swiss Server to an
Equifax server located in the Northern District of Georgia, after accessing

an Equifax database through the use of misappropriated login credentials,

for the purpose of executing such scheme and artifice:


               A                                      B

 Count       Date                          Computer Command
   7       7/5/2017        Select SSN from [REDACTED] where rownum<1000
   8       7/6/2017                     Select 1 from [REDACTED]
   9       7/7/2017                     Select * from [REDACTED]




                                      17
      Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 18 of 24




     All in violation of Title 18, United States Code, Section 1343 and Section

2.


                         FORFEITURE PROVISION
     32. Upon conviction of the offense alleged in Count One of this
Indictment, the defendants, WU ZHIYONG, WANG QIAN, XU KE, and
LIU LEI, shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and Title 28, United States Code,
Section 2461, the defendants’ interest in any and all property constituting,

or derived from, proceeds obtained directly or indirectly as a result of said
violations.

     33. Upon conviction of one or more of the offenses alleged in Counts
Two and Three of this Indictment, the defendants, WU ZHIYONG, WANG
QIAN, XU KB, and LIU LEI, shall forfeit to the United States, pursuant to

Title 18, United States Code, Sections 982(a)(2)(B) and 1030(i), the
defendants’ interest in any and all p’ersopal property that was used or
intended to be use44o’~ommit or to facilitate the commission of such

violations, as well as any pdØn?dp~rty constituting, or derived from,
proceeds ol~taine~Cdirectly or incUxectty’~Y result of said violations.

     34. Upon conv~pon ‘6? one or more of the offenses alleged in Counts

Four and Five of this Indictment, the defendants, WU ZHIYONG, WANG
QIAN, XU KE, and LIU LEI, shall forfeit to the United States, pursuant to
Title 18, United States Code, Sections 1834 and 2323(b), any and all

property that was used or intended to be used to commit or to facilitate the
commission of such violations, as well as any and all property constituting,

                                       18
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 19 of 24




or derived from, proceeds obtained directly or indirectly as a result of said
violations.
   35. Upon conviction of one or more of the offenses alleged in Counts Six
through Nine of this Indictment, the defendants, WU ZHIYONG, WANG
QIAN, XU KE, and LIU LEI, shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United
States Code, Section 2461(c), any and all property constituting, or derived
from, proceeds obtained directly or indirectly as a result of said violations.

   36. If any of the above-described forfeitable property, as a result of any
act or omission of the defendants:
   a. cannot be located upon the exercise of due diligence;

   b. has been transferred or sold to, or deposited with, a third party;
   c. has been placed beyond the jurisdiction of the court;
   d. has been substantially diminished in value; or

   e. has been commingled with other property which cannot be divided
without difficulty;

it is the intent of the United States, pursuant to Title 21, United States
Code, Section 853(p), as incorporated by Title 18, United States Code,

Section 982(b), to seek forfeiture of any other property of said defendant

up to the value of the forfeitable property described above; all pursuant to




                                       19
     Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 20 of 24




Title 18, United States Code, Sections 981(a)(1)(C) and 982(a)(2)(A) & (B),
and Title 28, United States Code, Section 2461(c).


                                     A                          —       BILL

                                                       F
                                                FOREPERSON

 BYUNG J. PAK
  United States Attorney



 NATHAN P. KITCHENS
  Assistant United States Attorney
 Georgia Bar No. 263930


SAMIR KAUSHAL
 Assistant United States Attorney
 Georgia Bar No. 935285


 THOMAS J     REPP
  Assistant United States Attorney
 Georgia Bar No,346781


 BE1~’A1AIN FITZPATRICK
  Senior Counsel
  Computer Crime and Intellectual Property Section
 DC Bar No. 501806

 j~ ~~(~;<
 SCOTT MCCULLOCH
  Trial Attorney
  Counterintelligence and Export Control Section
 DC Bar No. 1020608
                                      20
   Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 21 of 24




600 U.S. Courthouse
75 Ted Turner Drive SW
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6185




                                  21
Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 22 of 24




                         Exhibit A




                                   4.




               Wu Zhiyonçj (fl~)
Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 23 of 24




                                                Exhibit B




                              -   tr ~
                                       4   ..

                 —I       —

                                  ‘p


                 ‘a




                      a
            -F




                          Wang Qian (1St)
Case 1:20-cr-00046-UNA Document 1 Filed 01/28/20 Page 24 of 24




                         Exhibit C




                     Xu Ke (i’F~J)
